Exhibit 10.9

 

AGREEMENT OF TERMINATION

 

This AGREEMENT OF TERMINATION (the “Termination”) is made, entered into and
effective as of June 30, 2005, by and between Stephen A. Wynn (“Mr. Wynn”) and
Wynn Las Vegas, LLC, a Nevada limited liability company (“Wynn Las Vegas”).

 

RECITALS

 

WHEREAS, Mr. Wynn and Wynn Las Vegas entered into that certain Third Amended and
Restated Art Rental and Licensing Agreement, dated as of August 6, 2004 (the
“Agreement”); and

 

WHEREAS, the parties hereto desire to terminate the Agreement, including,
without limitation, all rights and obligations thereunder.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mr. Wynn and Wynn Las Vegas hereby declare and agree that
the Agreement is hereby terminated, extinguished and of no further force or
effect from this date forward.

 

[Signatures appear on the following pages.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set forth their hands on the day and
year first above mentioned.

 

“Mr. Wynn”:

/s/ Stephen A. Wynn

Stephen A. Wynn

“Wynn Las Vegas”:

Wynn Las Vegas, LLC,

a Nevada limited liability company

By:

 

Wynn Resorts Holdings, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts, Limited,

       

a Nevada corporation,

       

its sole member

       

By:

 

/s/ Marc D. Schorr

            Marc D. Schorr, Chief Operating Officer

 

2